Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exterior component of claim 8; the support shoulder supporting the exterior component of claim 8 (when a vehicle body is assembled); and the inboard panel being integrally connected to a door panel of a vehicle door of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because on lines 3-4, the outer peripheral wall is said to extend obliquely at a predetermined angle but does not specify from what the wall extends obliquely as a reference. Perhaps instead these lines should state that the outer peripheral wall “extends obliquely from the inboard side wall” at a predetermined angle for clarity.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 10 is objected to because of the following informalities: on line 2, “and” should be added before “does not interfere” for clarity and readability.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 4-5, recite that the outer peripheral wall “extends obliquely” at a predetermined angle but does not recite to what feature the oblique extension is from as a reference to clarify the directionality of the obliqueness. Perhaps the claim should instead recite on lines 4-5 that the “outer peripheral wall extends obliquely from the inboard side wall at a predetermined angle” for clarity. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Inaba et al. 
For claim 1, Inaba et al. (2014/0096452) discloses a door frame for a vehicle, the door frame comprising: 
an inboard panel (12) including an outer peripheral wall (near to numeral 34, FIG.1), an inner peripheral wall (see marked-up copy of FIG.1 below spaced apart from the outer peripheral wall, and an inboard side wall (portion therebetween) connecting the outer peripheral wall and the inner peripheral wall, 

    PNG
    media_image1.png
    449
    900
    media_image1.png
    Greyscale

wherein the outer peripheral wall (near 34) extends obliquely from the inboard side wall at a predetermined angle, and 
wherein the outer peripheral wall has a mounting hole (80) for mounting a door weatherstrip (82, FIG.2, see below); and 
an outboard panel (14) coupled to the inboard panel.  

    PNG
    media_image2.png
    423
    915
    media_image2.png
    Greyscale

For claim 2, the outer peripheral wall is inclined with respect to the inboard side wall at a first inclined angle, the first inclined angle being acute.  
For claim 3, the inner peripheral wall is inclined with respect to the inboard side wall at a second inclined angle, the second inclined angle being acute.
For claim 4, the inboard panel has a first flange (36A) extending from the outer peripheral wall, and a second flange (38A) extending from the inner peripheral wall.  
For claim 5, the outboard panel has a third flange (36B) coupled to the first flange and a fourth flange (38B) coupled to the second flange.  
For claim 6, the inboard panel includes a connecting wall (between numeral 34 and 36A, FIG.1) connecting between the outer peripheral wall and the first flange.  
For claim 7, a support shoulder (which makes up at least a portion of connecting wall) is provided on the connecting wall.  
For claim 10, an extension line virtually extends from an edge of the mounting hole to be parallel to an axis of the mounting hole and does not interfere with an end of the second flange of the inboard panel.  
For claim 11, the inboard panel is integrally connected to a door panel (FIG.6) of a vehicle door so that the inboard panel and the door panel form a unitary one-piece structure.  
For claim 12, the door weatherstrip continuously extends along the outer peripheral wall of the inboard panel and edges of the door panel.

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (2019/0152307) shows another door frame with inboard panel similar to the recited invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616